Citation Nr: 1041630	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  04-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for disability of the knees 
and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.  

This case was previously before the Board of Veterans' Appeals 
(Board) in January 2006, at which time, it was remanded for 
further development.  Following the requested development, the RO 
confirmed and continued the denial of entitlement to service 
connection for disabilities of the right hand, knees, and legs.  
Thereafter, the case was returned to the Board for further 
appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right hand disability, including arthritis, was first 
manifested many years after service and is unrelated thereto.  

2.  Disability of the knees and legs, including arthritis of the 
knees, was first manifested many years after service and is 
unrelated thereto.  


CONCLUSIONS OF LAW

1.  A right hand disability, including arthritis, is not the 
result of disease or injury incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  
2.  A disability of the knees and legs, including arthritis, is 
not the result of disease or injury incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for disabilities of the right hand, knees, and 
legs.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that duty.

In February 2002, VA received the Veteran's claims, and there is 
no issue as to providing an appropriate application form or 
completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to substantiate 
and complete his claims, including the evidence to be provided by 
the Veteran, and notice of the evidence VA would attempt to 
obtain.  VA informed him of the criteria for service connection 
and set forth, generally, the criteria for rating service-
connected disabilities and for assigning effective dates, should 
service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  
In March 2002, the RO requested the Veteran's service treatment 
records from the National Personnel Records Center (NPRC).  
However, in May 2002, the NPRC informed the RO that the Veteran's 
service treatment records had been destroyed in a 1973 fire at 
that facility.  In February 2003, the RO notified the Veteran of 
that situation and requested that he provide information to 
assist in the reconstruction of those records.  Later that month, 
the Veteran noted that in service in August and September 1953, 
he had received treatment for his right hand at "Bowmont 
Hospital".  He also reported treatment for knee and leg 
disabilities during sick call while stationed in Korea.  Despite 
that information, however, efforts to reconstruct the Veteran's 
service treatment records were unavailing.  

In December 2003, the NPRC informed the RO that there were no 
service treatment records available and that a request for 
records from the U. S. Army Surgeon General's Office had met with 
negative results.  In May 2006, the RO requested that the Veteran 
submit all of his service treatment records in his possession, 
including photocopies.  However, he did not submit any such 
records.  In September 2006, the NPRC informed the RO that the 
Veteran's service treatment records were unavailable and could 
not be reconstructed.  Nevertheless in November 2006, the RO made 
extensive additional efforts to obtain or reconstruct the 
Veteran's service treatment records.  

In March 2007, the NPRC reported that a search of clinical 
records, dated in 1953, for Beaumont Army Hospital had been 
negative.  The search indicated that the earliest available 
records from Beaumont Army Hospital were dated in 1958.  In May 
2007, the NPRC confirmed that the Veteran's service treatment 
records were unavailable and could not be reconstructed.  In 
December 2009, William Beaumont Army Medical Center reported that 
it had no records for the Veteran.  

In March 2010, the RO requested the Veteran's medical records 
from the Cleveland VAMC, dated from 1955 to 2001.  However, that 
request also met with a negative response.  

In the Board's January 2006 remand, and in a May 2006 letter from 
the RO to the Veteran, VA requested that the Veteran support his 
claim by submitting alternative forms of evidence, such as 
photographs taken in service, letters written in service, or 
statements from people who knew him in service, including former 
fellow service members.  To date, however, he has not submitted 
such evidence.  

Although VA has been unable to obtain or reconstruct the 
Veteran's service treatment records, extensive efforts by the RO 
have resulted in the acquisition of medical records showing his 
treatment since shortly before his entry into service and shortly 
after his separation from service.  Such records consist of those 
from his former employer, reflecting his treatment from August 
1952 to June 1982; records from Kaiser Permanente, reflecting the 
Veteran's treatment from June 1985 to May 2002; records from the 
Social Security Administration; and records reflecting the 
Veteran's treatment by VA from January 2002 to June 2010.  

In June 2010, VA examined the Veteran to determine the nature and 
etiology of any disability of the right hand, knees, and legs.  
The VA examination reports show that the examiner reviewed the 
Veteran's medical history, interviewed and examined the Veteran, 
documented his current medical conditions, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  Therefore, the Board concludes that 
the VA examination report is adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, the Board notes that in November 2005, the Veteran had a 
video conference at the RO before the undersigned Veteran's Law 
Judge.  A transcript of that hearing has been associated with the 
claims folder.

In light of the foregoing, the Board finds that the RO has 
expended exhaustive efforts to assist the Veteran in obtaining 
evidence necessary to substantiate the claims of entitlement to 
service connection for right hand disability and for disability 
of the knees and legs.  There is nothing in the record which 
suggests that further efforts to obtain additional evidence would 
be any more productive.  Rather, the Board is of the opinion that 
further development would unnecessarily impose additional burdens 
upon VA with no reasonable possibility of any benefit flowing to 
the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection 
may be presumed when such disability is shown to a degree of 10 
percent or more within one year of the Veteran's discharge from 
active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Such a presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  

The Evidence

The Veteran's service treatment records were reportedly destroyed 
in a 1973 fire at the NPRC.  As noted above, efforts to 
reconstruct those records have met with negative results.

The available evidence of record shows that the Veteran was 
employed by General Motors both before and after service.  
Medical records associated with that employment show that from 
August 1952 through June 1982, he received treatment for various 
on-the-job injuries.  In January 1953, the Veteran reportedly 
fell forward, landing on his right knee.  There were no marks, 
bruises, or swelling.  In May 1958, the Veteran burned his finger 
on a skillet.  In June 1960, the Veteran was treated for a piece 
of metal in his left upper leg.  In December 1960, he cut his 
left second finger.  In January 1961, the Veteran stepped on a 
piece of steel and sustained a puncture wound of his right foot.  
In August 1961, he injured his first metacarpal joint, when he 
hit his right hand on a stack of steel.  

Additional treatment records from General Motors show that in 
November 1972, the Veteran was seen for complaints of right leg 
pain from his ankle to his knee.  In September 1973, he injured 
his right middle finger when he tipped over a machine.  During 
the ensuing two months, he received whirlpool treatments for his 
right hand.  In September 1974, the Veteran bumped his right 
elbow.  In October 1976, the Veteran bumped his right knee on a 
piece of steel.  There was no edema or mark from the injury.  In 
September 1978 and June 1979, the Veteran complained of right 
wrist pain without an antecedent injury.  In September 1979, he 
was treated for right arm pain, after catching his right arm 
between two stacks of fenders.  In November 1981, the Veteran was 
treated after he hit his right third knuckle on a fender.

Records from Kaiser Permanente also show that from June 1985 to 
May 2002, the Veteran received treatment for disability of the 
right hand and knees and legs.  In April 1989, he was treated for 
osteoarthritis of the right knee.  From May 1990 to August 1991 
and in May 1994 and April and May 1995, the Veteran was treated 
at various times for complaints of pain and numbness in his 
hands, related to carpal tunnel syndrome and for arthralgia his 
forearms, wrists, and hands.  In July 1992, the Veteran was also 
treated for a swollen right third knuckle.  An EMG and nerve 
conduction studies revealed bilateral median neuropathy.  In 
April 1995, X-rays of the Veteran's right hand showed 
degenerative changes in the Veteran's right thumb, as well as 
arthritic changes in several interphalangeal joints and the first 
metacarpal joint.  

Records from the Social Security Administration show that in 
March 1998, he was awarded Social Security disability benefits, 
due to narcolepsy and hypertension.  During a July 1995 
Disability Determination Examination, it was noted that the 
Veteran had bilateral carpal tunnel syndrome, periarticular 
osteopenia of the right hand, and a history of possible 
arthritis.  

From January 2002 to June 2010, the Veteran was treated by VA.  
In March 2003, the Veteran complained of six to eight month 
history of stiffness and weakness in both hands.  X-rays of his 
hands were negative.  In May 2003, the Veteran complained, in 
part, that he had experienced many years of arm and hand 
stiffness.  On examination, there was no joint swelling or pain, 
and X-rays were reportedly normal.  The examiner felt that the 
Veteran's complaints were likely due to thyroid disease.  In June 
2006, after falling off a truck, the Veteran sustained a deep, 
wide avulsion of his right arm.  X-rays of the hands and wrists 
revealed degenerative arthritis, bilaterally. 

In June 2010, the Veteran underwent VA examinations of his hands 
and joints.  During the hand examination, the Veteran reported 
that he had fractured his right hand in service and that since 
that time, he had experienced some hand pain.  The examiner noted 
that the claims file documented a fracture of the right wrist 
which went back to 2006.  

On examination, the Veteran had some arthritic changes in his 
right hand, which were confirmed on X-ray.  The examiner noted 
that the Veteran's service medical records had been destroyed.  
After reviewing the rest of the record, he concluded that it 
would be speculative to find a relationship between the Veteran's 
right hand arthritis and his military service.  

During the VA examination of his joints, the Veteran reported 
that in the 1950's,  he had experienced some kind of non-specific 
knee and leg pain.  Since getting out of the service, he had 
experienced bilateral leg pain, mostly around the knees.  X-rays 
of the knees confirmed the presence of arthritis.  The examiner 
concluded that without any military record to document any 
injury, any relationship between the Veteran's current knee 
symptoms and service had to be considered speculative.

Analysis

The Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened obligation 
to explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claim has been 
undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection.  Rather, it increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the Veteran or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these particular 
cases). 
In this case, the primary evidence in support of the Veteran's 
claim comes from the Veteran's testimony at his video conference 
with the undersigned Veteran's Law Judge and in his contentions 
set forth in his correspondence with VA.  He testified stated 
that his knees and legs began to hurt during basic training and 
that he continued to complain of associated pain throughout 
service.  He also testified that his right hand was injured in 
service, when a piece of lumbar fell on it.  He stated that he 
had experienced chronic pain in those areas since service and 
that he now has arthritis in his right hand and knees.  
Therefore, he maintains that service connection is warranted.  
However, after carefully considering the Veteran's contentions in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against his 
claims.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give 
testimony about what he experienced.  For example, he is 
competent to report his that he first experienced pain in his 
right hand, knees, and lower legs during service and that he has 
chronic manifestations of those disabilities since that time.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, 
however, he is not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of his pain.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  38 C.F.R. 
§ 3.159(a).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).
In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the Veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Because the Veteran's service treatment records are unavailable, 
it is instructive to consider the chronicity of symptomatology 
since service.  In this case, evidence from the Veteran's former 
employer provides a medical history for the Veteran from August 
1952 through June 1982.  Thereafter, records from Kaiser 
Permanente and VA continue the Veteran's medical history through 
the present.  Although those records show that the Veteran 
reported that he bumped his right knee in January 1953, shortly 
before his entry into service, there is no evidence of chronic, 
identifiable right knee pathology associated with that trauma.  
Chronic right knee and leg disability, diagnosed primarily as 
arthritis, was first manifested in April 1989, in the medical 
records from the Veteran's former employer.  Chronic, 
identifiable left knee or leg pathology, also diagnosed as 
arthritis was first manifested in June 2010, when it was 
confirmed by X-rays taken during the Veteran's VA examination.  

The medical records associated with the Veteran's employment also 
show that beginning in May 1958, the Veteran was treated for 
several on-the-job injuries involving his right hand.  However, 
chronic, identifiable right hand pathology was not manifested 
until the 1990's, when the Veteran began receiving treatment for 
carpal tunnel syndrome and arthritis.
Despite the lengthy, documented medical history since service, 
there is no evidence that the Veteran ever reported his inservice 
history of problems involving his right hand or either knee or 
leg in service.  Had the Veteran had chronic, residual disability 
from the claimed inservice injuries, it is reasonable to expect 
that sometime during the more than 50 years since his discharge 
from service, he would have recounted his history of inservice 
problems to a medical professional.  In this case, however, his 
complaints were generally associated with a specific on the job 
injury, such as stepping on a piece of steel or bumping his leg 
or hitting his right hand on a fender.  In addition, none of his 
health care providers or examiners since service has offered 
evidence of a nexus between the Veteran's current right hand 
disability and/or knee and leg disability and any incident in 
service.  The June 2010 VA examiner was asked to render an 
opinion in this regard, however, he stated that he was unable to 
do so without resort to speculation.  While such a conclusion 
neither supports nor militates against the Veteran's appeal, the 
totality of the evidence fails to corroborate his contentions 
that his current disabilities, including of the right hand or the 
knee or leg, were first manifested in service or during the first 
year after service.  Thus, the Board finds the Veteran's 
allegations of doubtful credibility.  As such, they are not 
probative of the issue of entitlement to service connection for 
disabilities of the right hand or either knee or leg.  

Absent competent, credible evidence of a nexus between any of the 
claimed disabilities and service or the first year after service, 
the Veteran does not meet the criteria for service connection, 
either on a direct or presumptive basis.  Accordingly, service 
connection for the disabilities of the right hand or knees and 
legs is not warranted, and the appeal is denied. 




ORDER

Entitlement to service connection for a right hand disability is 
denied.

Entitlement to service connection for disability of the knees and 
legs is denied



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


